Appeal from an order of the Supreme Court, Oneida County (John W. Grow, J.), entered July 3, 2003. The order, among other things, granted plaintiffs motion for summary judgment against defendant Mary Lou Tornatore, as executrix of the estate of Samuel T. Tornatore, deceased.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Tornatore v Bruno (12 AD3d 1115 [2004]). Present—Pigott, Jr., PJ., Pine, Hurlbutt, Kehoe and Lawton, JJ.